392 S.W.2d 474 (1965)
H. L. EICHELBERGER and Unis Eichelberger, in re: Adoption of Three Minors, Appellants,
v.
John H. ORR, Jr., Appellee.
No. 143.
Court of Civil Appeals of Texas, Corpus Christi.
July 13, 1965.
Richard A. Hall, of Branscomb, Gary, Thomasson & Hall, Corpus Christi, for appellants.
Lee Mahoney, of Mahoney, Shaffer & Hatch, Corpus Christi, for appellee.
GREEN, Chief Justice.
This is a venue case, in which the trial court sustained appellee's pleas of privilege. A joint, agreed motion signed by the attorneys of record for all parties to this appeal stating that appellee wishes to withdraw his pleas of privilege, and asking that this court set aside and withdraw the opinions heretofore handed down in this cause, and reverse the judgment appealed from and remand the cause to the trial court for further proceedings on the merits, has been timely filed with us. This court has authority to act upon and grant this motion. Mickelson v. Mickelson, Tex.Civ.App., 384 S.W.2d 230.
*475 The agreed motion further prays that mandate issue to the trial court immediately, under the provisions of Rule 442, Texas Rules of Civil Procedure.
Without passing upon the merits of the appeal, but due to the agreement of the parties, the motion is granted. The prior opinions herein delivered June 29, 1965, are set aside and ordered withdrawn. The judgment of the trial court sustaining appellee's pleas of privilege is reversed, and the cause is remanded to the trial court for further proceedings on the merits not inconsistent with this opinion. The clerk of this court is directed to issue the mandate instanter.
As agreed upon by the parties, all costs of this appeal are assessed against appellants.